Exhibit 10.10
 
BrainStorm Cell Therapeutics Inc.
 
Restricted Stock Agreement
Granted Under 2005 U.S. Stock Option and Incentive Plan
 
AGREEMENT made as of the [___] day of [_________], 201[__] (the “Grant Date”)
between BrainStorm Cell Therapeutics Inc., a Delaware corporation (the
“Company”), and [__________] (the “Participant”).
 
For past services rendered and other valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:
 
1.           Grant of Shares.
 
The Company hereby grants to the Participant, subject to the terms and
conditions set forth in this Agreement and in the Company’s 2005 U.S. Stock
Option and Incentive Plan (the “Plan”), [______] shares (the “Shares”) of common
stock, $0.00005 par value, of the Company (“Common Stock”).  The Participant
agrees that the Shares shall be subject to forfeiture as set forth in Section 2
of this Agreement and the restrictions on transfer set forth in Section 3 of
this Agreement.
 
2.           Forfeiture.
 
(a)           In the event that the Participant ceases to have a business
relationship with the Company for any reason or no reason, with or without
cause, all of the Unvested Shares (as defined below) shall be forfeited.
 
“Vested Shares” means the total number of Shares that have vested as specified
in the table below so long as the Participant maintains a continuous business
relationship with the Company.


Number of Shares Vested
Vesting Date
       



“Unvested Shares” means the total number of Shares that are not Vested Shares at
the time the Participant ceases to have a business relationship with the
Company.
 
(b)           For purposes of this Agreement, a business relationship with the
Company shall include being a member of the Board of Directors of a parent or
subsidiary of the Company.
 
3.           Restrictions on Transfer.
 
The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Shares, or any interest therein, that would be Unvested Shares if the
Participant were to cease to be employed by the Company at the time of the
transfer, except that the Participant may transfer such Shares (i) to or for the
benefit of any spouse, children, parents, uncles, aunts, siblings, grandchildren
and any other relatives approved by the Board of Directors (collectively,
“Approved Relatives”) or to a trust in which the Participant and/or Approved
Relatives have more than fifty percent (50%) of the beneficial interest or a
foundation in which the Participant and/or Approved Relatives control the
management of assets or any other entity in which the Participant and/or
Approved Relatives own more than fifty percent (50%) of the voting interests,
provided that such Shares shall remain subject to this Agreement (including
without limitation the forfeiture provisions of Section 2 and the restrictions
on transfer set forth in this Section 3) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement or (ii) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation), provided that, in accordance with the Plan, the
securities or other property received by the Participant in connection with such
transaction shall remain subject to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Restrictive Legends.
 
All certificates representing Shares shall have affixed thereto a legend in
substantially the following form, in addition to any other legends that may be
required under federal or state securities laws:
 
“The shares of stock represented by this certificate are subject to restrictions
on transfer and a risk of forfeiture as set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his or her predecessor in interest), and such Agreement is available for
inspection without charge at the office of the Secretary of the corporation.”
 
5.           Provisions of the Plan.
 
(a)           This Agreement is subject to the provisions of the Plan, a copy of
which is furnished to the Participant with this Agreement.
 
(b)           As provided in the Plan, upon the occurrence of a Sale Event (as
defined in the Plan), all rights of the Company hereunder shall inure to the
benefit of the Company’s successor and shall apply to the cash, securities or
other property which the Shares were converted into or exchanged for pursuant to
such Sale Event in the same manner and to the same extent as they applied to the
Shares under this Agreement.  If, in connection with a Sale Event, a portion of
the cash, securities and/or other property received upon the conversion or
exchange of the Shares is to be placed into escrow to secure indemnification or
similar obligations, the mix between the vested and unvested portion of such
cash, securities and/or other property that is placed into escrow shall be the
same as the mix between the vested and unvested portion of such cash, securities
and/or other property that is not subject to escrow.
 
6.           Withholding Taxes; Section 83(b) Election.
 
(a)           The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the vesting of the Shares.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(b)           The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement.  The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents.  The Participant understands that the
Participant (and not the Company) shall be responsible for the Participant’s own
tax liability that may arise as a result of the transactions contemplated by
this Agreement.  The Participant understands that it may be beneficial in many
circumstances to elect to be taxed at the time the Shares are granted rather
than when and as the risk of forfeiture lapses by filing an election under
Section 83(b) of the Code with the I.R.S. within 30 days from the date of grant.
 
THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF
THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON THE PARTICIPANT’S BEHALF.
 
7.           Miscellaneous.
 
(a)           No Rights to Employment.  The Participant acknowledges and agrees
that the vesting of the Shares pursuant to Section 2 hereof is earned only by
continuing service as a [director][consultant][employee] at the will of the
Company (not through the act of being hired or being granted shares
hereunder).  The Participant further acknowledges and agrees that the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as a
director, employee or consultant for the vesting period, for any period, or at
all.
 
(b)           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
 
(c)           Waiver.  Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company.
 
(d)           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this
Agreement.
 
(e)           Notice.   All notices required or permitted hereunder shall be in
writing and deemed effectively given upon personal delivery or five days after
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party hereto at the address shown
beneath his or its respective signature to this Agreement, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 7(e).
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(f)           Pronouns.  Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.
 
(g)           Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.
 
(h)           Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Participant.
 
(i)           Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
BrainStorm Cell Therapeutics Inc.
     
By:
   
Name:
 
Title:
 

 

   
[Name of Participant]
     
Address:
    
  
    

 
 
- 4 -

--------------------------------------------------------------------------------

 
 